           CASE 0:19-cv-02322-DSD-TNL Document 8 Filed 10/01/19 Page 1 of 1



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

 LAURA LOOMER,                               Civil No. 0:19-cv-02322-DSD-TNL

                       Plaintiff,

 v.                                          NOTICE OF HEARING ON
                                             DEFENDANT’S MOTION TO
 RASHIDA HARBI TLAIB,                        DISMISS PLAINTIFF’S
                                             COMPLAINT
                       Defendant.

           PLEASE TAKE NOTICE that Defendant’s Motion to Dismiss will be heard on

December 12, 2019 at 10:00 a.m. before the Honorable David S. Doty, Senior Judge of the

United States District Court for the District of Minnesota, Courtroom 14W, United States

District Court, District of Minnesota, 300 South Fourth Street, Minneapolis, Minnesota

55415. Each side shall have 15 minutes for argument.

Dated: October 1, 2019                  LOCKRIDGE GRINDAL NAUEN P.L.L.P.

                                        s/Charles N. Nauen
                                        Charles N. Nauen (#121216)
                                        David J. Zoll (#0330681)
                                        Rachel A. Kitze Collins (#0396555)
                                        100 Washington Avenue South, Suite 2200
                                        Minneapolis, MN 55401-2159
                                        (612) 339-6900
                                        cnnauen@locklaw.com
                                        djzoll@locklaw.com
                                        rakitzecollins@locklaw.com
                                        ATTORNEYS FOR DEFENDANT
                                        RASHIDA HARBI TLAIB




542944.1
